Citation Nr: 1704954	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for asthma in excess of 30 percent from September 6, 2011.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for asthma effective October 16, 2008 with an initial evaluation of 10 percent.  The Veteran has since been granted an initial evaluation of 30 percent, pursuant to a June 2015 Board decision.

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A copy of the transcript is associated with the file.

The issue of entitlement to an increased rating for asthma from September 6, 2011 was previously remanded by the Board in June 2015.  Subsequent to the April 2015 Board hearing, at which the Veteran stated that his asthma did not have too much of an impact on his previous employment as a truck driver, the Veteran submitted a June 2015 statement in which he asserted that his asthma does have a significant impact on his employability.  As a result, the Board has determined that the issue of TDIU had been raised by the record in accordance with the United States Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel to an increased ratings claim).


FINDINGS OF FACT

1.  For the time period from September 6, 2011, the Veteran's Forced Expiratory Volume in one second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value, and he has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids.

2.  The Veteran is service-connected for asthma, rated at 30 percent, and residual scar, pilonidal cyst/lipoma excision, rated at 0 percent, for a combined disability rating of 30 percent. 

3.  Service-connected disabilities are not shown by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

2.  The criteria for a finding of TDIU or referral of a claim for TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this mater in June 2015.  The Board's Remand instructed the RO to: (1) contact the Veteran and request that he submit any additional evidence; (2) schedule the Veteran for a VA examination to determine the current severity of his asthma; and (3) readjudicate the claims.

VA sent an October 2015 letter providing the Veteran with appropriate notice and requesting that the Veteran identify any additional treatment and provide the necessary authorization to obtain any records.  The Veteran was scheduled for and attended a November 2015 VA respiratory examination.  The RO readjudicated the matter in a November 2015 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a January 2009 letter and additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
 § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in November 2015 for the Veteran's asthma.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, evidence received since the most recent November 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his asthma.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's asthma in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating Asthma

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's asthma is currently assigned a 30 percent disability rating under Diagnostic Code 6602.  Pursuant to the Board's June 2015 decision, the Board will only address the period from September 6, 2011.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his asthma.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy warrants a 10 percent rating.  Bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96 (d) (5).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d) (7).

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not warrant an evaluation in excess of 30 percent for service-connected asthma at any time during the period on appeal.

The Board finds that the during this period, the Veteran's asthma required daily inhalational or oral bronchodilator therapy.  However, the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher 60 percent rating under Diagnostic Code 6602. 

A September 6, 2011 treatment note indicates that the Veteran began smoking again and as a result, his asthma had worsened.  A treatment plan indicated continuing use of albuterol.  A November 2011 treatment note documents the same.   

At the Veteran's November 2015 VA examination, the examiner stated that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications.  The Veteran's asthma did require the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  Oral bronchodilators, antibiotics, and outpatient oxygen therapy were not required.  The Veteran had not experienced any asthma attacks within the past 12 months that resulted in respiratory failure.  The Veteran did not require any physician visits for care of exacerbations.  Physical examination did not find any associated scars but did reveal expiratory wheezing bilaterally.  

On pulmonary function testing (PFT), pre-bronchodilator readings were FVC of 89 percent, FEV1 of 90percent, FEV1/FVC of 78 percent and DLCO of 107 percent. Post-bronchodilator readings were not taken as the examiner indicated that pre-bronchodilator results were normal.  The examiner's impression was normal pulmonary function study demonstrating normal spirometry volumes and flows, along with normal single breath diffusion capacity.  There was no evidence of significant obstructive airways disease or asthma on the study.  The examiner concluded that the Veteran's respiratory condition did  not impact his ability to work.

In January 2016 the Veteran submitted additional medical evidence along with a waiver of AOJ jurisdiction.  This evidence included a private January 2015 pulmonary function test.  Pre- bronchodilator readings were FVC of 80 percent, FEV1 of 81 percent, and FEV1/FVC of 78 percent.  Post-bronchodilator readings were FVC of 87 percent and FEV1 of 88 percent.  There is no record of post-bronchodilator FEV1/FEV results.  The examiner noted normal flow volume loop for age and that FVC and FEV1 were at the lower limits of normal.  

In addition, the Veteran submitted medical records indicating that he was prescribed the corticosteroid Prednisone.  VA treatment records submitted by the Veteran indicate prescriptions starting in December 2015 and ending in January 2016, and starting February 2016 and ending in March 2016.  Additional treatment records indicate the use of Prednisone ending on July 3, 2009, December 5, 2009, and February 3, 2010.  The Veteran has asserted that these indicate the requirement of intermittent use of a corticosteroid in line with a 60 percent evaluation.  The Board acknowledges that Prednisone is a corticosteroid.  However, to the extent that treatment records indicate that Prednisone was prescribed three separate times between 2009 and 2010, which is prior to the period under consideration here, the Board notes that there is no indication that the medication was prescribed specifically for asthma.  The Veteran has additional non-service connected ailments for which the medication could  have been prescribed.  In addition, VA treatment records and the November 2009 and November 2015 VA examinations do not indicate the requirement of courses of systemic corticosteroids for asthma.  With respect to the Prednisone prescriptions in 2015 and 2016, there is no indication that such prescriptions were specific to asthma or that they resulted in intermittent courses of systemic corticosteroids, at least three times per year.  In this regard, the Board finds the VA examinations and the lack of documentation of required intermittent systemic corticosteroid use to be substantially more probative than the prescriptions submitted by the Veteran, in part because they contain no explanation as to the purpose of the prescribed corticosteroid.  

To the extent that the Veteran has assert that evaluation in excess of 30 percent is warranted, the Board notes that the record does not reflect that the Veteran had FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.
For all the foregoing reasons, the Board finds that an evaluation in excess of 30 percent for asthma is not warranted.

Extrascshedular

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his asthma during this period. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's asthma that the available schedular evaluations for the service-connected asthma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as the result of impaired lung volume, breathing, and required medication.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

IV. TDIU

The Veteran is currently in receipt of service connection for asthma, with a 30 percent evaluation, and residual scar, pilonidal cyst/lipoma excision, with a 0 percent evaluation.  His combined rating is 30 percent. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

During the Veteran's November 2015 VA examination, the examiner concluded that the Veteran's respiratory condition did not impact his ability to work.  No further restrictions were noted.  The examiner does not note whether the Veteran is currently employed.  At the Veteran's April 2015 videoconference hearing the Veteran indicated that he was not currently working as a result of his back, asthma, and Crohn's disease.  The Veteran further testified, however, that he previously worked as a truck driver and that the asthma did not have much of an effect on his work.  As previously noted, the Veteran submitted a subsequent June 2015 statement indicating that his asthma does impact his ability to work.

The Veteran is not shown to be unemployable due to service-connected disabilities alone.  While the service-connected asthma may have some impact upon his earning capacity, accounted for by the Schedular evaluations assigned, he is not shown to be unable to secure and follow any employment.  As noted, VA examination did not reveal any limitations that would significant impact on his ability to work, which is consistent with the Veteran's own testimony.  Although the Veteran later asserted that if lung infections and incidents of pneumonia are taken into account, he would consider himself unemployable.  However, that assertion does not appear consistent with the history and disability picture as described in medical records and recent VA examinations.  Specifically, the last VA examination confirmed that the Veteran's asthma did require the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  Oral bronchodilators, antibiotics, and outpatient oxygen therapy were not required, and it was noted that he had not experienced any asthma attacks within the past 12 months that resulted in respiratory failure.

There is also no indication that his noncompensable service-connected scar has a significant impact on his employability.  His service-connected asthma does no by itself deprive the Veteran of complete functional occupational capacity, sufficient to obtain and retain gainful work.  The Board may not consider his nonservice-connected back and Crohn's disabilities in making this determination.  

Moreover, while the Board acknowledges that his service-connected condition have some impact on his physical capability, they do not prevent him from working with or under the supervision of others, or from interacting with the public. 

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.



ORDER

Entitlement to an increased rating for asthma in excess of 30 percent from September 6, 2011 is denied.

Entitlement to referral of a claim for a total disability rating for compensation based on individual unemployability (TDIU) is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


